                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

UNITED STATES OF AMERiCA                       :       Crim. No.    19-CR-        JLL-01

       v.

KHABIR SKEPARD                                 :       REPORT & RECOMMENDATION


       This matter having come before the Court by way of referral from the Hon. Jose L.

Linares to conduct a proceeding pursuant to Fed. R. Crirn. P. 11 and to issue a report and

recommendation regarding the defendant’s entry of a guilty plea; and the Court having

considered the written consent by the defendant and his counsel to have the proceeding before

the Undersigned; and the Undersigned having conducted a proceeding pursuant to Fed. R. Crim.

P. 11; and as more fully set forth and reflected in the transcript of proceedings dated

November 17, 2014, the Court makes the following report:

        1. The defendant consented to the entry of a guilty plea before a United States

Magistrate Judge, subject to his ability to file any written objections to the findings and

recommendations contained in this report and orally stated at the Rule 11 proceeding and subject

to its adoption by the United States District Judge;

        2. The defendant ftilly understood the oath and consequences of failing to tell the truth

at the plea hearing;

        3. The defendant fully understood the nature of the charges and the consequences of his

guilty plea. including the maximum penalties that he faces;

       4. The defendant fully understood that while the United States Sentencing Guidelines

are not binding, they will be considered;

        5. The defendant fully understood his right to plead “not guilty” and to be tried by a
jury, with the assistance of counsel, and that he would have the right to confront and

cross-examine witnesses, call witnesses and compel the production of evidence if he so chooses,

and to remain silent or testify, ifhe so chooses

        6. The defendant fully understood that if the guilty plea is accepted, then there would be

no trial in this case;

        7.   The defendant was fully competent and capable of entering an informed guilty plea;

        8. The defendant’s waiver of his right to file an appeal and to file a post-conviction

challenge, and his plea were free, knowing, and voluntary; and

        9. There is a factual basis to support the plea of guilty.

        Based upon the foregoing. and based upon the transcript of the proceedings, it is on this

5 day of FEBRUARY, 2019 recommended to the United States District Judge that the
                                ,




defendant’s plea of guilty be accepted and that a judgment of guilt to the Information be entered.

                                                       Respectfully,



                                                       Jos h A. Dickson,
                                                       United States Magistrate Judge

                                              NOTICE

        FAILURE TO FILE WRITTEN OBJECTIONS TO TIlE FINDINGS AND
        RECOMMENDATIONS CONTAINED IN TIlE FOREGOING REPORT, WIThIN TEN
        DAYS OF RECEIPT Of SAME, MAY BAR DE NOVO DETERMINATION BY TILE
        UNITED STATES DISTRICT JUDGE OF AN ISSUE COVERED hEREIN AND SHALL
        BAR APPELLATE REVIEW Of SUCH FACTUAL FINDINGS AS MAY BE ACCEPTED
        OR ADOPTED BY THE UNITED STATES DISTRICT JUDGE.
